Citation Nr: 0112574	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the income of the veteran's spouse is countable 
income for Department of Veterans Affairs (VA) pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

The veteran was found to be incompetent for purposes of 
managing VA payments in an October 1998 rating decision.  In 
November 1998, VA appointed the veteran's wife as his spouse 
payee.  Although the veteran's wife has the legal capacity to 
receive and disburse his VA benefits, she has not been 
appointed as his guardian for VA purposes.  As the veteran 
perfected his appeal in a VA Form 9, received in May 2000, 
this appeal continues to be considered in his name.

The veteran requested a local hearing at the time he 
submitted his substantive appeal in May 2000.  He was 
scheduled for a hearing in September 2000 and notified of the 
date in July 2000.  In September 2000, the veteran submitted 
a written statement to cancel his request for a hearing.  
Accordingly, the Board will adjudicate the claim based on the 
evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran and his spouse were married in June 1990.

3.  The veteran has reported that he and his spouse separated 
in 1993, and that he does not know her current location.  He 
has also reported to VA medical personnel on multiple 
occasions that he lives with his wife and is dependent on her 
for support.

4.  The veteran was determined to be incompetent in October 
1998 and his spouse was appointed as his fiduciary in 
November 1998.  

5.  There is no evidence that the veteran and his spouse are 
estranged.


CONCLUSION OF LAW

The veteran's spouse meets the definition of a dependent 
spouse for VA pension purposes, and her income is countable 
for VA pension purposes.  38 U.S.C.A. §§ 1503, 1521 (West 
1991), (Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.1, 3.23, 3.50, 3.60, 
3.271, 3.272, 3.353 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran filed a claim for non-service connected pension 
benefits in April 1994.  In his application, the veteran 
reported on VA Form 21-526, Veteran's Application for 
Compensation or Pension, that he was married to his current 
spouse as of June 1990.  He indicated that his prior marriage 
ended with the death of his former wife.  He indicated on the 
form that he and his spouse lived together.  The veteran also 
submitted a copy of a Certificate of Marriage Registration, 
which confirmed his date of marriage in June 1990.  The 
veteran further included a copy of a birth certificate for 
his daughter in 1991, with his spouse as the mother.  The 
veteran claimed Social Security Administration (SSA) benefits 
as his only income.

The veteran then submitted copies of three letters from SSA, 
all dated in April 1994.  The letters provided the amounts of 
benefits paid to the veteran, his spouse and daughter.  The 
letters did reflect a different address for the spouse and 
daughter from that of the veteran.  The veteran also included 
a copy of the death certificate for his former wife.

Associated with the claims file are VA treatment records for 
the period from February to May 1994.  The records contain a 
social work consultation, dated in May 1994, that reported 
that the veteran lived in one city and his spouse in another.  
They were noted to have chronic marital problems and 
maintained contact only on weekends.  However, a VA 
Compensation and Pension (C&P) examination report, dated 
later in May 1994, reported that the veteran lived with his 
wife and three-year-old daughter.  

Additional private treatment records associated with the 
claims from Departmento De Salud, Region De Salud Sur, 
Institucion Jayuya, dated in November 1994, report that the 
veteran was accompanied by his spouse when he received 
emergency treatment.

The veteran was granted nonservice-connected pension benefits 
by way of a rating decision dated in October 1994.  Later 
that same month the veteran was requested to provide evidence 
of the termination of one of his prior marriages.  He 
responded in November 1994 with a copy of a divorce decree 
dated in November 1973.

In award letters dated in December 1994, the RO informed the 
veteran that he was being paid nonservice-connected pension 
benefits that included additional benefits for his child.  
The veteran was informed that before benefits could be paid 
for his spouse, he needed to provide evidence of termination 
of her prior marriage.

The veteran was then asked in separate correspondence, dated 
in December 1994, to provide evidence of termination of his 
spouse's prior marriage.  The veteran responded that same 
month with a copy of his spouse's divorce decree, dated in 
June 1973.

The veteran submitted VA Form 21-8571, Application for 
Exclusion of Children's Income, in December 1994.  On the 
form the veteran indicated that all of the child's income was 
reasonably available to him.  

An award letter, dated in January 1995, informed the veteran 
that he was now receiving benefits for both his spouse and 
child.  He was further informed that his rate of VA pension 
was premised on total family income and that he needed to 
immediately report any changes in income.  

The veteran submitted a claim for Aid and Attendance (A&A) 
benefits in May 1995.  He was afforded a VA A&A examination 
in September 1995.  The veteran was found to be able to 
attend to the activities of daily living (ADL).  He was noted 
to only leave the home for medical appointments and 
occasional trips to the post office and barbershop.  He was 
also noted to help his wife around the house.

His claim for A&A was denied in September 1996.  However, the 
veteran submitted a new claim for A&A benefits in October 
1996.  

The veteran was then afforded a VA A&A examination in 
December 1996.  He arrived at the examination with his wife.  
The veteran was able to walk around the house without 
mechanical aids but did require assistance to leave home.  
The veteran was also afforded a VA psychiatric examination in 
January 1997.  The report noted that the veteran was brought 
to the examination by his wife and that she was interviewed 
after his examination.  The examiner noted that the veteran 
was "strongly dependent on his wife."  The examiner further 
found that the veteran was not competent to handle VA funds 
and required some supervision.

The veteran was awarded entitlement to special monthly 
pension by reason of being housebound in January 1997.  The 
RO also notified the veteran in January 1997 of proposed 
finding of incompetency.  He was given notice of his due 
process rights regarding this proposed finding and informed 
that a fiduciary may be appointed to help him manage his 
benefits.

In November 1997 the veteran submitted another request to 
exclude his child's income with the submission of VA Form 21-
0571.  He again noted that all of the child's income was 
reasonably available to him.  The veteran included copies of 
SSA letters dated in September 1997 that detailed his, and 
his child's monthly benefit.  There was no address listed on 
the letter for the child.

The veteran was issued an award letter in December 1997 that 
took into account the SSA information.  The veteran was again 
notified that he was receiving benefits for his spouse and 
child and that he needed to contact the RO immediately if 
there was any change in income.

In April 1998 the veteran submitted another claim for A&A 
benefits.  He was afforded a VA A&A examination in May 1998.  
The examiner reported that a driver brought the veteran to 
the examination in a wheelchair because his wife was not able 
to accompany him to the examination.  The examiner reported 
that the veteran was not competent to manage his own funds.  
Further, the veteran was unable to ambulate or travel beyond 
the premises of the home.  He was attended all the time by 
either his wife or a caretaker.  

The veteran was also afforded a VA psychiatric examination in 
May 1998.  The examiner reported that the veteran lived with 
his wife and eight-year-old daughter.  The examiner also 
included that the veteran was incompetent to manage his VA 
funds.

In a rating decision dated in October 1998, the veteran was 
awarded entitlement to A&A benefits.  He was also found to be 
incompetent to handle disbursement of funds.

The RO approved the veteran's spouse as his fiduciary, based 
on an application submitted in November 1998.  The VA Form 
21-592, submitted as an application to be a fiduciary, 
reported the spouse's address the same as the veteran's.

Notice of the rating action was provided to the veteran, 
through his spouse, at the address used for the appellant's 
prior correspondence in November 1998.  In separate 
correspondence, also dated in November 1998, the veteran was 
notified, again through his spouse, that his benefits now 
included an additional allowance for A&A.  Once again the 
veteran was advised to provide immediate notice if there were 
any changes in income.  The only income noted for the spouse 
in the award letter was the annual benefit total from SSA.

Associated with the claims file is a Report of Contact, dated 
in December 1998, which noted that the veteran reported his 
wife was employed a local hospital and that her income was 
unknown to him.  

An Improved Pension Eligibility Verification Report (EVR) 
(veteran with children, VA Form 21-0517), was received in 
January 1999.  The report contained financial information for 
the veteran, spouse and child for a two-year period, January 
1998 to December 1999.  The EVR indicated that the veteran 
was married and living with his spouse.  No income, other 
than previously reported SSA benefits, was reported for the 
spouse for either 1998 or 1999.

Associated with the claims file is an undated letter from the 
RO to the veteran, via his spouse, that requests 
clarification of her employment status.  The letter noted the 
December 1998 Report of Contact indicated employment on the 
part of the spouse in 1998.  However, no income was reported 
on the January 1999 EVR.  The letter enclosed a VA Form 21-
4192, Request for Employment Information in Connection with 
Claim for Disability Benefits, and requested that it be 
completed.  There is no indication in the claims file that 
the form was ever completed and returned.

In February 1999, the RO asked that the spouse/veteran 
provide information on any type of severance pay, back wages 
or vacation pay from a last employer if the benefits were 
being received or had been received in the past.  Further, 
any current earnings from employment were to be reported.  

A VA Form 21-4138 was received in March 1999 that indicated 
it was a response to the RO's February 1999 letter.  The 
statement listed the spouse's name for the veteran and 
indicated that the only family income was from SSA payments.

The veteran was provided an award letter in March 1999 that 
detailed his monthly benefits based on the information 
provided in the January 1999 EVR.

In April 1999, the veteran submitted a statement wherein he 
indicated that he had been separated from his wife since June 
1993.  He requested direct payment of his benefits or, in the 
alternative, a change in custodian.  He asked that her income 
and his child's income not be counted because they lived 
separate from him.  The veteran attached a copy of a 
notarized statement from his wife, dated in October 1993.  
The notarized statement reflected that the spouse and veteran 
were separated in June 1993.

A Report of Contact, dated in May 1999, reported that the 
veteran's spouse confirmed her employment at the local 
hospital from approximately September 1998.  Her gross 
monthly earnings were $1,200.  She also said that she and the 
veteran were separated but that he provided $400 per month 
for her support.

The RO proposed to terminate the veteran's nonservice-
connected pension as a result of the spouse's income.  The 
veteran was informed of this proposed action in May 1999.  He 
was informed that he could submit evidence to argue against 
the action and that he had the right to a hearing.

The RO terminated the veteran's pension benefits in August 
1999, effective as of October 1, 1998.  The veteran was 
informed of this action that same month.

The veteran submitted his notice of disagreement (NOD) with 
the termination in August 1999.  He said that he had been 
separated from his spouse since 1993 and that they had not 
maintained any communication or personal contact since that 
time.  He added that he did not know where she lived as of 
August 1999.

The veteran submitted several statements in September 1999 
and repeated his assertion that he had been separated from 
his spouse since 1993 and that this had previously been 
developed by the RO.  The veteran also included a Financial 
Status Report where he included only his income and stated 
that his spouse's income was unknown.

The veteran was provided a statement of the case (SOC) in 
April 2000.  He was informed that even if he and his spouse 
were separated, but not estranged, her income was still 
countable.  He was further informed that if they were 
estranged, but he contributed to her support, her income was 
still countable.

The veteran submitted his substantive appeal in May 2000.  He 
repeated his assertion that his spouse's income should not be 
counted toward his total income because he did not live with 
her.

In September 2000, the veteran submitted a letter and payment 
coupons from a financial coop which related to a loan debt.  
The letter and coupons added no information pertinent to the 
issue on appeal.  The same is true of a copy of what appears 
to be a cable television bill made out to an individual other 
than the veteran.

Analysis

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  The 
provisions of the VCAA are applicable to this case.  The VCAA 
will be discussed in further detail later in this decision.

This case essentially involves the determination whether the 
income of the veteran's spouse is countable income for VA 
pension purposes.  The veteran maintains that he and his 
spouse have been separated since June 1993, that they have 
lived apart and he is unaware of her current whereabouts.

A spouse is defined as a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (2000).  38 C.F.R. § 3.50(a) (2000).  "Marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage or the law of the 
place where the parties resided when the right to benefits 
accrued."  38 C.F.R. § 3.1(j).

Applicable law and regulations provide that the maximum rates 
payable for improved pension shall be reduced by the amount 
of the countable income of the veteran.  38 C.F.R. § 23(b) 
(2000).  A veteran's spouse who resides apart from the 
veteran and is estranged from the veteran may not be 
considered the veteran's dependent for VA pension purposes 
unless the spouse receives reasonable support contributions 
from the veteran.  38 C.F.R. § 3.23(d) (2000).  A veteran's 
annual income for VA pension purposes includes his annual 
income, and the annual income of his spouse.  38 C.F.R. 
§ 3.23(d)(4) (2000).  For the purpose of determining 
entitlement to pension, a person shall be considered as 
living with his or her spouse even though they reside apart, 
unless they are estranged.  38 C.F.R. § 3.60 (2000).

In determining what constitutes income, generally payments of 
any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2000).  
38 C.F.R. § 3.271(a) (2000).

In this case, the veteran submitted his application for 
benefits in April 1994.  He declared his marriage to his 
current spouse and provided documentation of said marriage as 
well as a birth certificate of a child born during the 
marriage.  He indicated on his claim at that time that he 
lived with his spouse.  When asked to submit additional 
information to establish his relationship with his current 
spouse, the veteran did so and she was included in his 
nonservice-connected pension benefits in January 1995.  The 
veteran continued to receive additional benefits because of 
his spouse up until his benefits were terminated.  At no time 
prior to the proposed termination of benefits did he indicate 
that he had no contact with his spouse or that he had no idea 
of her whereabouts.  Moreover, the veteran has not alleged 
that his marriage was not valid under the laws of the 
Commonwealth of Puerto Rico.

A review of the evidence of record shows that the veteran's 
spouse accompanied him when he received private treatment as 
well as a number of VA examinations over the years.  As the 
veteran's health declined between 1995 and 1998, his wife was 
noted to have an increasing role in his daily care until the 
January 1997 VA examination report stated that the veteran 
was "strongly dependent on his wife."  The May 1998 VA A&A 
examination reported that the veteran was attended all of the 
time by either his wife or a caretaker.

The Board acknowledges that a May 1994 VA social work 
consultation reported that the veteran and his spouse lived 
apart.  However, in light of the several VA examination 
reports which specifically evaluated the veteran for A&A 
benefits and interviews conducted with the wife, the Board 
finds the information in the later examination reports, which 
placed the veteran and spouse together, at least from 1995 
through 1998, to be more compelling.

The veteran relies on a document from 1993 to establish that 
he and his wife were, and remain, separated.  However, as 
previously noted, while the veteran and his wife may have 
been separated physically at that time, and may remain 
legally separated, they are not estranged as indicated by the 
contrary evidence to show their continual involvement with 
one another.  Involvement that reflects the spouse caring for 
the veteran as opposed to a hostile relationship.  Further, 
the veteran submitted two applications to have his child's 
income excluded from his total income.  On each application 
the veteran indicated that all of the child's income was 
reasonably available to him.  The reasonable availability of 
the child's income also supports that the veteran has 
continued involvement with his spouse and child.

The veteran has offered no corroborating evidence from any 
family members, friends or neighbors to support his 
contentions that he has no contact with his spouse and does 
not know where she is.  On the other hand, the RO named the 
spouse as fiduciary for the veteran's VA benefits after 
consideration of the evidence of record, which demonstrated a 
continued presence and relationship with the veteran, to 
include monthly support payments of $400.

In summary, the Board finds that the relationship between the 
veteran and the spouse is such that her income is countable 
for purposes of his nonservice-connected pension.  The Board 
does not find the veteran's statements that he has maintained 
no contact with his spouse and does not know her whereabouts 
to be credible in light of the substantial, and credible, 
evidence of record that is to the contrary.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for finding that the spouse's income should not be countable 
for purposes of the veteran's nonservice-connected pension.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, 
§ 4, (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102 (2000).

In regard to the VCAA, the Board notes that Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), requires 
consideration of whether a previous version, or the change in 
law, is more favorable to the veteran.  The VCAA eliminates 
the requirement to submit a well-grounded claim, and 
represents a codification of the duty to assist and provide 
notification to a claimant that is more favorable to the 
veteran.

In this case, the issue does not involve medical evidence to 
establish service connection or to show an increase in 
severity of an already service-connected disability.  Rather 
the veteran needs to show that his spouse's income should not 
be counted toward his total income for pension purposes.  
Since he is not divorced, and does not claim an invalid 
marriage, the veteran must show that either his spouse has no 
income or that they live apart and are estranged.

The uncontroverted evidence of record demonstrates that the 
spouse does have income.  Both the veteran and spouse 
reported her employment and the spouse gave her income as 
approximately $1,200 per month.  It is not clear that the 
spouse and veteran live apart.  However, it is clear that 
they are not estranged for the reasons previously stated.  

The veteran was fully informed of the evidence necessary to 
support his claim.  The notice from the RO in August 1999, 
the SOC and an October 2000 supplemental statement of the 
case all informed the veteran that his wife's income counted 
against his total income.  He was advised of the 
circumstances, which would preclude her income from being 
countable.  He did not provide any evidence other the 1993 
document and his multiple, and cumulative, statements 
regarding his relationship with his spouse.  He identified no 
other source of evidence that could be obtained that would 
support his allegations.  In fact, the veteran originally 
vigorously pursued his claim to establish his relationship 
with his wife by submitting all evidence requested by the RO.  
Yet, he never intimated that there was any type of separation 
or estrangement until 1999.

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claim and notice of VA actions as contemplated under 
the VCAA.  Accordingly, there is no basis to remand the case 
to the RO.  The Board has also considered possible prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), by the Board's review under the VCAA in the first 
instance.  The Board finds that there is no prejudice to the 
veteran by the Board's actions.  As noted before, the RO 
provided the veteran with essentially the development 
required by the VCAA.  The veteran has not produced any 
credible evidence that would demonstrate that his wife is not 
his dependent for purposes of counting her income as his for 
determining his nonservice-connected pension benefits.  

ORDER

The income of the veteran's wife is countable income for VA 
pension purposes and the benefit sought on appeal is denied.



		
	WARREN W. RICE, JR
	Member, Board of Veterans' Appeals

 

